Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 February 2021 is in compliance with the provisions of 37 CFR 1.97 as applied to the only non-patent document filed with the IDS.  No foreign patent documents were filed in conjunction with the IDS.  Accordingly, the foreign patent office action document that was filed with the information disclosure statement has been considered by the Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristin Crall on 10 February 2021.
The application has been amended as follows: 
Replace Claim 1 with amended Claim 1 submitted here below--

A single coolant loop for cooling at least a first system and a fuel cell system, wherein the fuel cell system has an operating temperature different from the first system 

(a) a coolant pump for moving a coolant fluid through the single coolant loop;

(b) a distributor for routing the coolant fluid through a first path or a second path; 

(c) the first path comprising a heat exchanger and the first system;

(d) the second path comprising a by-pass of the first system;

wherein the first and second paths converge at a coolant mixer that combines the coolant fluid from the first and second paths, 
wherein the coolant fluid is routed from (1) the fuel cell system to one of 
(i) a heat storage unit,
(ii) the distributor, or
(iii) a short pre-heat loop that routes the coolant fluid before it reaches the distributor back to the fuel cell system for start-up warmth, and then 

(2) along the second path, wherein the coolant fluid is routed directly from 
the distributor to the coolant mixer, or
(3) along the first path, wherein the coolant fluid is routed 
directly from the distributor to the heat exchanger, 
directly from the heat exchanger to the first system, 
from the first system to the coolant mixer, and from the coolant mixer to the fuel cell system. 

The following is an examiner’s statement of reasons for allowance: 
Although the closest prior art of Vanderwees et al. (US 2004/0108148 of record) discloses most of the limitations for independent Claims 1 and 16 and their dependent claims, Vanderwees does not further disclose  the underlined limitations for the Claim 1 below:  
(2)    along the second path, wherein the coolant fluid is routed directly from the distributor to the coolant mixer  or

(3)    along the first path, 

wherein the coolant fluid is routed directly from the distributor to the heat exchanger, directly from the heat exchanger to the first system, from the first system to a coolant mixer, and from the coolant mixer to the fuel cell system.

Vanderwees does not further disclose the limitations for Claim 16, teach or suggest to have the coolant directly routed in the manner claimed. There is no motivation to directly route the coolant as claimed. The term, “directly” is considered as meaning fluid going to the next claimed apparatus without requiring a second pass through the loop as disclosed in instant Drawing Figure 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRESO/Examiner, Art Unit 1722                

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722